Order filed, August 12, 2014.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00375-CR
                                 ____________

                   FRANK JAMES DISTEFANO, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1402036


                                      ORDER

      The reporter’s record in this case was due June 30, 2014. See Tex. R. App.
P. 35.1. On June 27, 2014, this court granted Patricia Palmer’s motion for
extension of time to file the record until July 30, 2014. The court has not received
a second request to extend time for filing the record. The record has not been filed
with the court. Because the reporter’s record has not been filed timely, we issue
the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM